DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-7, 13, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito  (US Patent Publication Number 2009/0168180 A1). 
Ito teaches as claimed in claim 1, an optical element driving module (3) corresponding to a reflecting unit (11), wherein the optical element driving module and the reflecting unit (L11) are arranged along a main axis (O2), and the optical element driving module comprises a fixed part (10 ); a movable part (20), moving relative to the fixed part (10) and holding an optical element (G1) with an optical axis; and a first driving assembly (40), driving the movable part (20) to move relative to the fixed part; wherein when viewed along the main axis (A2), wherein the first coil (C1) comprises a winding axis, and the winding axis is perpendicular to the main axis (See Figure 21), the optical element driving module comprises a first side and a second side (See Figure 7), a direction that the first side extends is not parallel to a direction that the second side extends (see Figure 7 side 90 and A1), and the direction that the first side extends and the direction that the second side extends are not parallel to the main axis (See Figure7); wherein the first driving assembly is disposed on the second side (See Figure 7).[AltContent: connector]
Ito teaches, as claimed in claim 2, wherein a length of the first side is greater than a length of the second side (See Figure 7).
Ito teaches as claimed in claim 3, wherein the first side is substantially perpendicular to the second side (See Figure 7).

Ito teaches, as claimed in claim 5, wherein the first driving assembly (40) comprises a first coil (C1) and a first magnet (44), one of the first coil and the first magnet is disposed at the fixed part, and the other one of the first coil and the first magnet is disposed at the movable part (See Figure 21).
Ito teaches, as claimed in claim 6, wherein when viewed along a direction that is perpendicular to the main axis, at least a portion of the first coil overlaps the first magnet (See Figure 21).
Ito teaches, as claimed in claim 7, wherein the first driving assembly (40) comprises two first coils (C1 and C12) and two first magnets (44 and 45), the two first coils are disposed on opposite sides of the optical element driving module (See Figure 21).
Ito teaches, as claimed in claim 13, further comprising a first sensor and a second sensor (D1 and D2) disposed on the same side of the optical element-driving module for detecting the position of the optical element (.para. [0087]).
Ito teaches as claimed in claim 15, an optical element driving module (3) corresponding to a reflecting unit (11), wherein the optical element driving module and the reflecting unit (11) are arranged along a main axis (O2), and the optical element driving module comprises a fixed part (10); a movable part (20), moving relative to the fixed part and holding an optical element with an optical axis, wherein the optical axis is substantially parallel to the main axis; and a first driving assembly (12), driving the movable part (20) to move relative to the fixed part (10); wherein when viewed along the main axis, a profile of the optical element driving module is 
Ito teaches as claimed in claim 16, wherein the first driving assembly (40) comprises a first coil (C1) and a first magnet (44), one of the first coil and the first magnet is disposed at the fixed part, and the other one of the first coil and the first magnet is disposed at the movable part (See Figure 21).
Ito teaches, as claimed in claim 17, wherein when viewed along a direction that is perpendicular to the main axis, at least a portion of the first coil overlaps the first magnet (See Figure 21).
Ito teaches as claimed in claim 21, wherein the first driving assembly(40) further comprises a first magnet (44), and when viewed along the main axis, the first magnet has a bar-like structure extending along the second direction (see Figure 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US Patent Publication Number 2009/0168180 A1) in view of Nomura (US Patent Publication Number 2015/0212337 A1).
Ito fails to teach, as claimed in claim in 8, further comprising a second driving assembly (M2) driving the optical axis to be close to the main axis. In a related endeavor Nomura teaches further comprising a second driving assembly (M2) driving the optical axis to be close to the main axis.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical element driving module, as taught by Ito, with the second driving assembly, as taught by Nomura, for the purpose of providing  imaging apparatus equipped with an image-stabilizing (image shake correction/shake reduction) system  (.para. [0002]).
Ito fails to teach, as claimed in claim in 9, wherein when viewed along the main axis, at least a portion of the second driving assembly overlaps the first driving assembly.  In a related endeavor, Nomura teaches wherein when viewed along the main axis, at least a portion of the second driving assembly overlaps the first driving assembly (See Figure 3).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical element driving module, as taught by Ito and Nomura, with the second driving assembly, as taught by Nomura, for the purpose of providing  imaging apparatus equipped with an image-stabilizing (image shake correction/shake reduction) system  (.para. [0002]).

Ito teaches, as claimed in claim 11, wherein the first driving assembly comprises a first magnet and the second driving assembly comprises a second magnet, and a size of the second magnet is smaller than a size of the first magnet in a direction that is perpendicular to the main axis (See Figure 21). 
Ito teaches, as claimed in claim 12, wherein the second driving (40) assembly comprises a second coil (C12) and a second magnet (45), and a position of the second coil corresponds to a position of the second coil.
Ito fails to teach, as claimed in claim 18, further comprising a second driving assembly (M1) driving the movable part to move. In a related endeavor, Nomura teaches wherein when viewed along the main axis, the second driving assembly is disposed on the short side, and when viewed along the main axis, at least a portion of the second driving assembly overlaps the first driving assembly (See Figure 3).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical element driving module, as taught by Ito, with the second driving assembly, as taught by Nomura, for the purpose of providing imaging apparatus equipped with an image-stabilizing (image shake correction/shake reduction) system  (.para. [0002]).
Ito teaches, as claimed in claim 19, wherein the first driving assembly comprises a first magnet and the second driving assembly comprises a second magnet, and a volume of the second magnet is smaller than a volume of the first magnet (see 44 and 45 in figure 21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        11 January 2021
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872